Exhibit 10.34

 

TERMINATION AGREEMENT

 

BETWEEN

 

TRS LEASING, INC.

 

TRS SUBSIDIARY, LLC

 

AND

 

HUMPHREY HOSPITALITY MANAGEMENT, INC.

 

SUPERTEL HOSPITALITY MANAGEMENT, INC.

 

DATED AS OF JULY 20, 2004

 



--------------------------------------------------------------------------------

TERMINATION AGREEMENT

 

THIS TERMINATION AGREEMENT (the “Agreement”) is made as of the 20th day of July,
2004, between TRS LEASING, INC., a Virginia corporation (“TRS”), and TRS
SUBSIDIARY, LLC, a Delaware limited liability company (“TRS Sub” and, together
with TRS, collectively, “Lessee”) and HUMPHREY HOSPITALITY MANAGEMENT, INC., a
Maryland corporation (“HHMI”) and SUPERTEL HOSPITALITY MANAGEMENT, INC., a
Maryland corporation (“SHMI”) and wholly-owned subsidiary of HHMI (HHMI and SHMI
are collectively referred to herein as “Operator”).

 

WITNESSETH:

 

WHEREAS, Lessee and Operator are parties to the First Amended and Restated
Management Agreement dated as of November 26, 2002 (the “Management Agreement”),
with respect to the hotel properties described in Exhibit A attached to the
Management Agreement (the “Managed Hotels”).

 

WHEREAS, Lessee may terminate the Management Agreement pursuant to the terms
thereof upon certain events if Lessee pays a termination fee to Operator equal
to 50% of Operator’s basic and incentive fee for the prior 12 months, which
termination fee as of May 1, 2004 hereof would equal an amount of approximately
$1,880,000.

 

WHEREAS, Lessee and Operator have mutually agreed to terminate the Management
Agreement effective as of the Termination Date (as hereinafter defined) with a
payment of $500,000 by Lessee to HHMI subject to the terms and conditions
described herein.

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby expressly
acknowledged, the parties do hereby agree as follows:

 

1. Termination of Management Agreement.

 

Subject to the terms and conditions set forth herein, the Management Agreement
shall terminate as of the 31st day of July, 2004 (the “Termination Date”).
Lessee may request that Operator continue to manage one or more of the Managed
Hotels after the Termination Date up to and through a mutually agreed upon date.
Any and all management services provided by Operator subsequent to the
Termination Date will be provided pursuant to a separately executed management
agreement, in form and content acceptable to Lessee and Operator.

 

2. Termination Payment.

 

As consideration for the termination of the Management Agreement and in
satisfaction of any termination or similar fees otherwise payable pursuant to
the Management Agreement, Lessee shall deliver to HHMI the sum of Five Hundred
Thousand Dollars ($500,000) (the “Termination Payment”) by wire transfer or in
immediately available funds on the date hereof.

 

1



--------------------------------------------------------------------------------

3. The Closing / Conditions Precedent.

 

(a) The closing of the transactions contemplated by this Agreement is subject to
the satisfaction or waiver of the conditions precedent set forth below in
Section 3(b), Section 3(c) and Section 3(d) of this Agreement. Such closing
shall take place on the date hereof by facsimile transmission and counterpart
signatures or at such other date and place as the parties may mutually agree
(the “Closing”).

 

(b) At the Closing, Operator shall execute and deliver or cause to be executed
and delivered the following to Lessee:

 

(i) an assignment and assumption agreement for the Managed Hotel in the form
acceptable to Lessee covering all agreements to be assigned and assumed as of
the Closing (the “Assignment and Assumption Agreement”);

 

(ii) a certificate that the representations and warranties of Operator contained
in Section 5(a) hereof are true and correct in all material respects as of the
Termination Date;

 

(iii) the resignation of James I. Humphrey, Jr. as director and officer of
Humphrey Hospitality Trust, Inc. and its subsidiaries and affiliates.

 

(c) At the Closing, Lessee shall execute and deliver or cause to be executed and
delivered the following to Operator

 

(i) the Assignment and Assumption Agreement for all of the operating agreements
and contracts listed on Exhibit 1;

 

(ii) a certificate that the representations and warranties of Lessee contained
in 5(b) hereof are true and correct in all material respects as of the
Termination Date.

 

(d) At the Closing, SHMI shall assign its rights as a tenant of certain premises
(“Leased Premises”) pursuant to a Lease Agreement dated October 27, 1999 (“Lease
Agreement”) between Humphrey Hospitality Limited Partnership (“HHLP”), as
landlord, and SHMI, as tenant, to the new manager designated by Lessee, pursuant
to an assignment and assumption agreement in a form acceptable to HHLP and the
Lessee. Upon execution of the assignment by SHMI, SHMI shall have no further
obligations as a tenant under the Lease Agreement.

 

(e) If the assignment of any of the franchise agreements or license agreements
with respect to the Managed Hotels by the Operator to Lessee or Lessee’s
designee, requires the consent from a third person and such consent shall not
have been obtained prior to the Closing, then after the Closing, the Operator
shall use its best efforts, and shall cooperate fully with the Lessee at
Lessee’s request, to obtain any such consent. Until the earlier of the time such
consent is obtained or December 31, 2004, Operator will continue as a party to
such franchise agreement or license agreement as directed by the Lessee. All
benefits of, and risk arising out of or related to, direction by the Lessee to
the Operator with respect to such franchise agreement or license agreement
following the Closing will be for the account of the Lessee.

 

2



--------------------------------------------------------------------------------

4. Effect of Termination.

 

Effective on the Termination Date, the Management Agreement shall terminate and
shall be null and void and have no further force and effect, except for
obligations and liabilities of the Operator, including the indemnities
thereunder which, under the terms of the Management Agreement, survive any
termination of the same.

 

5. Disclosure.

 

(a) Operator Representations and Warranties. Operator hereby makes the following
representations and warranties to Lessee:

 

(i) Litigation. To Operator’s knowledge, Exhibit 1 attached hereto sets forth a
true and correct list of all pending and threatened actions, suits and
proceedings against the Managed Hotels or Operator in connection with the
Managed Hotels as of the date of this Agreement.

 

(ii) Contracts. Exhibit 1 attached hereto sets forth a true and correct list of
all agreements in effect with respect to the Managed Hotels. Except as set forth
on Exhibit 1, the parties to the agreements are in compliance with the
provisions thereof, and none of the parties are in default in the performance,
observance or fulfillment of their obligations therein, and no event has
occurred that with or without the giving of notice or lapse of time, or both,
would constitute a default thereunder. Operator has not assigned or otherwise
pledged the Management Agreement

 

(iii) Authority. The execution, delivery and performance of this Agreement and
the consummation of the transactions contemplated herein by Operator has been
duly authorized by all necessary corporate action. This Agreement constitutes a
valid and binding agreement of Operator, enforceable in accordance with its
terms.

 

(iv) No Consents/Conflicts. Except for consents, if any, described in Section
3(e), no consents, waivers or other actions by any third party are required in
connection with the execution, delivery and performance of this Agreement by
Operator. The execution, delivery and performance of this Agreement by Operator
will not (A) violate any judgment, order, injunction, decree, regulation or
ruling of any court or governmental entity or (B) conflict or result in a breach
of, or constitute a default under the articles of incorporation or by-laws of
Operator, or agreement to which Operator is a party or by which Operator is
bound.

 

(v) Updating of Disclosures. Operator shall promptly update any of the
information set forth in Exhibit 1 hereto to include developments after the date
hereof by delivering written notice of such new developments to Lessee.

 

(vi) Inventory. The Managed Hotels, as of the Closing shall be sufficiently
stocked with inventory at levels consistent with past operating practices for
occupancy rates similar to the occupancy rates of the Managed Hotels over the
six months preceding the Termination Date.

 

3



--------------------------------------------------------------------------------

(vii) Operations. During the period from January 1, 2004 to the Termination Date
there will not have been, without the prior written consent of Lessee:

 

(A) Any change of the general policies or methods of operation of the Managed
Hotels, any material increase in the supply levels, or any sales of, alterations
to or changes in the Managed Hotels, or

 

(B) Any increase in the rates of compensation paid to persons listed on Exhibit
2 or employees of Managed Hotels, other than in the ordinary course of business
consistent with past practices, or

 

(C) Any mortgage or pledge, or any sale or transfer of any of the assets or
equipment of the Managed Hotels, or

 

(D) Any other event or condition of any character which materially adversely
affects the Managed Hotels.

 

(viii) Employment Agreements. With respect to Operator employees who are
employed in the operation or management of the Managed Hotels, except as
specified and described on Exhibit 2, Operator has no employment agreements, or
any agreements that contain any severance or termination pay liabilities, or any
obligations for any bonus, deferred compensation or similar amounts, and
Operator has no employee with respect to whom there is any accrued or potential
liability for sick leave or vacation pay for periods up to the Termination Date.

 

(ix) Severance. Each person listed on Exhibit 2 is an employee of Operator and
the amount of the Severance Payment (as defined in Section 6(c) below) for such
person is the maximum and only severance liability and/or accrued vacation due
such person at the time of the Closing.

 

(x) Leased Premises. SHMI has used and maintained the Leased Premises, and has
otherwise fully performed all of its other agreement and covenants in all
material respects, as provided in the Lease Agreement.

 

(b) Lessee Representations and Warranties. Lessee hereby represents and warrants
to Operator that the execution, delivery and performance of this Agreement and
the consummation of the transactions contemplated herein by Lessee has been duly
authorized by all necessary corporate, or limited liability company, action, as
applicable except such consents described under Section 3(e) as may not be
obtained as of the Closing. The parties executing this agreement on behalf of
Lessee warrant they have the authority to execute such agreement. This Agreement
constitutes a valid and binding agreement of Lessee, enforceable in accordance
with its terms.

 

4



--------------------------------------------------------------------------------

6. Transition Procedures.

 

Operator, in addition to its transition obligations set forth in the Management
Agreement, shall perform the following (and the provisions of this Section 6
shall survive the expiration or termination of this Agreement until they have
been fully performed) and, shall cooperate in good faith to effect an orderly
transition of the management of the Managed Hotels:

 

(a) Agreements. On the Termination Date, Operator shall assign and deliver to
TRS, with respect to the Managed Hotels leased by TRS, and to TRS Sub, with
respect to Managed Hotels leased by TRS Sub, or their designee, and TRS, TRS Sub
or their designee, as the case may be, shall assume, the agreements identified
in Exhibit 1 attached hereto which were previously entered into by Operator
pursuant to its authority provided for in the Management Agreement and which are
then in Operator’s, rather than TRS’s or TRS Sub’s name provided, however, that
if any such agreement is not permitted to be assigned. If any agreement shall
require the consent of a third party and such consent shall not have been
obtained prior to the Termination Date, then this Agreement shall not constitute
an assignment of such agreement unless and until such consent is obtained. Until
such consent is obtained, such agreement will be continued in effect by Operator
as directed by TRS or TRS Sub or its designee and all benefits of, risks arising
out of or related to, and all costs of, such agreement shall be for the account
of TRS or TRS Sub or its designee.

 

(b) Remittance. On the Termination Date, Operator shall remit to Lessee or their
designee all funds remaining in Operator’s possession or control which are the
property of Lessee.

 

(c) Severance Payments. Lessee agrees to pay, on Operator’s behalf, any
severance (consisting solely of salary-based severance obligations and accrued
vacation pay) owed by Operator to any employee of Operator listed on Exhibit 2
who does not accept employment offered by the new operator selected to operate
and manage the Managed Hotels (“Severance Payments”). Lessee’s obligation for
severance payments shall not exceed the amounts set forth by the names of the
employees of Operator listed on Exhibit 2. Lessee’s obligation hereunder is
expressly conditioned on Operator’s representation in Section 5(ix) being true
and correct and the full and faithful performance by Operator of its obligations
under Section 6(f), in addition to the other terms and conditions herein.

 

(d) Other Transfers and Deliveries. On the Termination Date, Operator shall
assign, transfer and deliver to TRS or its designee (i) keys to all portions of
the Managed Hotels or any lockboxes, equipment or security devices maintained
therein, (ii) all other items of property, information and materials relating to
Operator’s discharge of its obligations under the Management Agreement, and
(iii) an assignment of all rights to the name “Supertel” or any derivation of
such name.

 

(e) Temporary Continuation. At the reasonable request of Lessee in order to
provide time for Lessee or the new manager to secure licenses, permits or
approval, Operator shall continue its performance hereunder under any license,
permit or approval to the extent and for the period specified by Lessee, not to
exceed four (4) months; provided, however, in return for such continuation
Lessee shall pay all “out-of-pocket” expenses of Operator with respect to such
continued performance.

 

5



--------------------------------------------------------------------------------

(f) Transition Cooperation. Operator agrees to fully cooperate with the third
party selected by Lessee to operate and manage the Managed Hotels in the
transition of the operation from Operator to such third party. At or promptly
after Closing, Lessee shall cease all use of the Humphrey trademark and logo
which Lessee acknowledges is the sole property of Operator and its affiliates;
provided Operator agrees that Lessee may continue to use the Humphrey trademark
and logo for a period not to exceed 30 days following the Closing to permit the
substitution of the successor operator’s trade materials in the Managed Hotels.
Further, the parties acknowledge that this prohibition shall not apply to the
use of the name “Humphrey Hospitality Trust, Inc.” by the parent corporation or
the current use of “Humphrey” in the name of any subsidiary of the parent
corporation, provided, that (i) the parent corporation at or before its 2005
annual shareholders meeting seeks and recommends shareholder approval of a
change of its corporate name to a name that does not include “Humphrey” and (ii)
subsidiaries with “Humphrey” in the subsidiary name change the subsidiary name
as soon as practicable following the Closing to a name that does not include
“Humphrey.”

 

(g) Confidential Information. Each party agrees that neither it nor its
Affiliates (as defined in the Management Agreement) shall disclose to any third
party or use to the detriment of the other party or its Affiliates any
information (in any form or medium) which is confidential or proprietary to the
other party or its Affiliates, which in the case of Lessee shall include but not
be limited to confidential or proprietary information related to the Managed
Hotels, customer lists, contracts, or pricing information, and shall hold any
and all such information in strict confidence, for the sole and exclusive
benefit of the other party and its Affiliates. In the event of a breach or a
threatened breach by a party of this Section 6(g), the non-breaching party shall
be entitled to an injunction restraining the party breaching or threatening to
breach from violating the terms of this Section 6(g). Nothing in this Section
6(g) shall be construed or prohibiting the non-breaching party from pursuing any
other available remedies for such breaches or threatened breaches, including
recovery of damages from the other party. Information shall not be considered
confidential or proprietary if such information (x) is available to the public
at the time of disclosure, otherwise than as a result of a breach of this
Agreement, or (y) is disclosed pursuant to a lawful order of any instrumentality
of the United States or any of the several states, but only to the extent of
such order. On the Termination Date, each party shall deliver promptly to the
other any and all copies, records, notes, or other written, printed, or tangible
materials pertaining to, or generated through the use of, confidential or
proprietary information relating to the other party or its Affiliates or, at the
direction of the other party, shall destroy such items, provided, however, that
each party shall make available to the other such copies of returned or
destroyed documents as may be necessary to enable the other party to file any
tax returns or complete any audits. The provisions of this Section 6(g) shall
survive this Agreement.

 

(h) Data Transfer Costs. Lessee shall pay or shall reimburse Operator for all
costs of transferring data from Operator’s computer systems to Lessee’s computer
systems which have been incurred and invoiced to Operator.

 

(i) Financial Information Assistance. Operator currently provides financial and
other information necessary for the preparation by the Lessee and it affiliates
of their financial statements. Operator agrees that following the Closing it
will timely provide such information, consistent with past practices (or full
and complete access to such information if employees of Operator who customarily
provide such information are employed by the Lessee or

 

6



--------------------------------------------------------------------------------

new manager following the Closing), to the Lessee and its affiliates for periods
prior to the Closing which will be included in the financial statements of
Lessee and its affiliates prepared following the Closing.

 

(j) Benefit Plans. (i) The accounts in the Operator’s 401k Retirement Plan of
the employees who accept employment with the new operator (“Transferred
Employees”) will be transferred if directed by a Transferred Employee to a
Transferred Employee’s accounts in the new operator’s 401k plan when such plan
is available. Operator will permit the continued participation by the
Transferred Employees in Operator’s 401k Retirement Plan but Operator is not
required to accept further contributions of the Transferred Employees following
the Closing.

 

(ii) The funds in the Transferred Employees’ flexible spending accounts (“FSAs”)
maintained through Operator’s employee benefits plans will continue to be
available to such employees for the payment of health care, dependent care and
other expenses permitted to be paid from the FSAs through December 31, 2004.

 

7. Indemnification.

 

The Operator agrees to indemnify, defend and hold harmless Humphrey Hospitality
Trust, Inc., TRS and TRS Sub and their respective affiliates, officers,
directors, shareholders, employees and agents (collectively, the “Lessee
Indemnified Parties”) from and against, and pay or reimburse the Lessee
Indemnified Parties for, any and all claims, demands, obligations, losses,
liabilities, damages, recoveries and deficiencies, including interest, penalties
and reasonable attorneys’ fees, costs and expenses, and any and all actions,
suits and proceedings in respect thereof (collectively, “Liabilities”) relating
to or arising from (i) the breach or nonperformance of any covenant or agreement
of the Operator herein or in any document or instrument delivered in connection
herewith, or (ii) the failure of any representation and warranty made by the
Operator herein to be true and correct in all respects. This indemnity shall
survive the Termination Date, and is in addition to and not in replacement of
Operator’s indemnities under the Management Agreement. Payment of a Liability by
a Lessee Indemnified Party shall not be a condition precedent to the obligations
of the Operator under this indemnity.

 

The Lessee agrees to indemnify, defend and hold harmless Operator and their
respective affiliates, officers, directors, shareholders, employees and agents
(collectively, the “Operator Indemnified Parties”) from and against, and pay or
reimburse the Operator Indemnified Parties for Liabilities relating to or
arising from (i) the breach or nonperformance of any covenant or agreement of
the Lessee herein or in any document or instrument delivered in connection
herewith or of any agreements on Exhibit 1 which arise solely out of events
which occur following the Closing, (ii) the failure by Lessee to make Severance
Payments as required by Section 6(e), if any, or (iii) events arising after the
Closing with respect to the performance of any franchise agreement or license
agreement by the Operator at the direction of the Lessee pursuant to Section 3
(e). This indemnity shall survive the Termination Date, and payment of a
Liability by an Operator Indemnified Party shall not be a condition precedent to
the obligations of the Lessee under this Indemnity.

 

If a claim for Liabilities is to be made by a Lessee Indemnified Party or
Operator Indemnified Party (each of which for purposes of this paragraph is
referred to as an “Indemnified Party”), the Indemnified Party shall give written
notice to the party providing the

 

7



--------------------------------------------------------------------------------

indemnity (the “Indemnifying Party”) as soon as practicable after the
Indemnified Party obtains knowledge of such claim. In any action, suit or
proceeding for which indemnification is sought under this Section 7, the
Indemnifying Party shall have the right to select legal counsel, reasonably
satisfactory to the Indemnified Party, to represent the Indemnified Party and to
otherwise control such action, suit or proceedings. If the Indemnifying Party
elects to control such action, suit or proceeding, the Indemnified Party shall
at all times have the right to fully participate in the defense at its own
expense. If the Indemnifying Party shall, within a reasonable time after notice,
fail to defend, the Indemnified Party shall have the right, but not the
obligation, to undertake the defense of and to compromise or settle the claim or
other matter on behalf, for the account, and at the risk of the Indemnifying
Party. If the claim is one that cannot by its nature be defended solely by the
Indemnifying Party then the Indemnified Party shall make available all
information and assistance as the Indemnifying Party may reasonably request, at
the Indemnifying Party’s expense. No compromise or settlement of such third
party claims may be effected by the Indemnifying Party without the Indemnified
Party’s consent, which consent shall not unreasonably be withheld. If an
Indemnified Party determines in good faith that there is a reasonable
probability that a third party claim may adversely affect it other than a result
of monetary damages for which it would be entitled to indemnification under this
Agreement, the Indemnified Party may, by notice to the Indemnifying Party,
assume the exclusive right to defend, compromise or settle such third party
claim, but the Indemnifying Party will not be bound by any determination of any
third party claim so defended for the purposes of this Agreement or any
compromise or settlement effected without its consent (which may not be
unreasonably withheld).

 

8. Further Assurances.

 

Lessee and Operator hereby agree to cooperate in good faith with the other party
and to execute and deliver such other agreements, documents or instruments as
may be necessary or desirable in connection with the transactions contemplated
by this Agreement effecting the transfer of the operational control of the
Managed Hotels resulting therefrom. Lessee and Operator each hereby further
agree to use their good faith reasonable commercial efforts to obtain consents
and waivers from third parties, including franchisers, suppliers, vendors,
employees, lessors, lessees, lenders, and other third parties necessary to
effect the transactions contemplated by this Agreement.

 

8



--------------------------------------------------------------------------------

9. Notices.

 

Any notice required or permitted to be given under this Agreement shall be in
writing and shall be sent by facsimile transmission (confirmed by any of the
following methods: overnight delivery (with proof of delivery), courier service
(with proof of delivery), hand delivery, or certified or registered mail (return
receipt requested and first class postage prepaid)) and addressed as follows:

 

  (1) Notices to Lessee shall be addressed:

 

TRS Leasing, Inc.

309 North 5th Street

P.O. Box 1448

Norfolk, NE 68702

Attention: Paul J. Schulte

Facsimile: 402-371-4229

 

and

 

TRS Subsidiary, LLC

309 North 5th Street

P.O. Box 1448

Norfolk, NE 68702

Attention: Paul J. Schulte

Facsimile: 402-371-4229

 

  (2) Notices to Operator shall be addressed:

 

Humphrey Hospitality Management, Inc.

7170 Riverwood Dr.

Columbia, MD 21046

Attention: James I. Humphrey, Jr.

Facsimile: (443) 259-4999

 

with a copy to

 

Stephen Goldberg

Gallagher, Evelius & Jones

218 N. Charles St., Suite 400

Baltimore, MD 21201

Facsimile No. (410) 837-3079

 

or to such other address as any party shall specify by written notice so given,
and such notice shall be deemed to have been delivered as of the date the notice
is received or receipt is rejected.

 

10. Successors and Assigns.

 

This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective successors and assigns; provided, however,
that no party may make any assignment of this Agreement or any rights or
obligations hereunder without the prior written consent of the other party.

 

11. Entire Agreement; Amendments.

 

This Agreement and the exhibits hereto constitute the entire agreement among the
parties thereto with respect to the subject matters hereof and all of the
representations and warranties thereto, and supersede all prior agreements and
understandings among the parties with respect to the matters set forth herein.
No addition to or amendment or modification of any

 

9



--------------------------------------------------------------------------------

provision of this Agreement shall be binding upon any party hereto unless made
in writing and signed by each party hereto.

 

12. Headings.

 

Headings of this Agreement are for the convenience of the parties only and shall
be given no substantive or interpretive effect whatsoever.

 

13. Incorporation.

 

The exhibits hereto are hereby incorporated herein and made a part hereof for
all purposes as if fully set forth herein.

 

14. Enforcement.

 

The parties agree that irreparable damage will occur in the event that any of
the provisions of this Agreement is not performed in accordance with the
specific terms hereof or are otherwise breached. In addition to any other remedy
to which the parties are entitled at law or in equity, the parties shall be
entitled to injunctive relief to prevent breaches of this Agreement and to
enforce specifically the terms and provisions hereof in any court in the State
of Delaware.

 

15. Governing Law.

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware without regard to its rules of conflicts of laws.

 

16. Severability.

 

Any term or provision of this Agreement which is invalid or unenforceable in any
jurisdiction shall, as to that jurisdiction, be ineffective to the extent of
such invalidity or unenforceability without rendering invalid or unenforceable
the remaining terms and provisions of this Agreement or affecting the validity
or enforceability of any of the terms or provisions of this Agreement in any
other jurisdiction. If any provision of this Agreement is so broad as to be
unenforceable, the provision shall be interpreted to be only so broad as is
enforceable.

 

17. Survival.

 

All agreements and obligations of the parties to this Agreement shall survive
the Termination Date.

 

18. Consents.

 

Whenever the consent or approval of a party is required under this Agreement,
such consent shall not be unreasonably withheld or delayed.

 

10



--------------------------------------------------------------------------------

19. Counterparts.

 

This Agreement may be executed in multiple counterparts, each of which shall be
deemed an original.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on its behalf as of the day and year first above written.

 

TRS LEASING, INC.

By:

 

/s/ Paul J. Schulte

   

Name:

 

Paul J. Schulte

   

Title:

 

Chairman

TRS SUBSIDIARY, LLC

By:

 

/s/ Paul J. Schulte

   

Name:

 

Paul J. Schulte

   

Title:

 

Chairman

HUMPRHEY HOSPITALITY MANAGEMENT, INC.

By:

 

/s/ James I. Humphrey, Jr.

   

Name:

 

James I. Humphrey, Jr.

   

Title:

 

President

SUPERTEL HOSPITALITY MANAGEMENT, INC.

By:

 

/s/ James I. Humphrey, Jr

   

Name:

 

James I. Humphrey, Jr.

   

Title:

 

President

 

11